Citation Nr: 1720902	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  16-46 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back injury, and if so, whether service connection is warranted.

2.  Entitlement to service connection for varicose veins of the scrotum.

3.  Entitlement to service connection for varicose veins of the right lower extremity.

4.  Entitlement to service connection for varicose veins of the left lower extremity

5.  Entitlement to service connection for a right hip disability.

6. Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for status post kidney removal, to include as secondary to herbicide agent exposure.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and mood disorder.

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to December 1960.  The Veteran was awarded a Parachutist Badge, among other decorations. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2013 and January 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

Although the Veteran has specifically claimed service connection for PTSD, VA treatment records also indicate diagnoses of depressive disorder and mood disorder.  Accordingly, his claim has been expanded to include service connection for an acquired psychiatric disorder, to include the above diagnoses, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Additionally, while the Veteran filed a claim for "varicose veins," the RO appears to have limited that claim to entitlement to service connection for varicose veins of the right and left lower extremities.  Nevertheless, as VA treatment records indicate that the Veteran also has varicose veins in his scrotum, pursuant to Clemons the claim has been expanded, and that issue has     been added.

A motion to advance this appeal on the Board's docket has been raised by the Veteran in an April 2017 correspondence.  The undersigned is granting the motion 
and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a back injury, a right hip disability, varicose veins of the right and left lower extremity, a right shoulder disability, status post kidney removal, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED     to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a back injury was last denied in an August 1991 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final August 1991 denial is new and material.

3.  The most probative evidence of record indicates that the Veteran's varicose veins of the scrotum were incurred during active service.


CONCLUSIONS OF LAW

1.  The August 1991 decision that denied the Veteran's claim for entitlement to service connection for back injury is final.  38 U.S.C.A. § 7105(c) (West 2014);        38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The criteria to reopen the claim for entitlement to service connection for a back injury have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for establishing service connection for varicose veins of the scrotum have been met.  38 U.S.C. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only          if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a back injury was last denied in an August 1991 rating decision on the basis that there was no evidence of a back injury during service.  Although the Veteran was notified of this rating decision and his appellate rights in    a September 1991 letter, he did not appeal.  Additionally, new and material evidence was not received within the appeal period.  As such, the August 1991 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014); see also 38 C.F.R. §§ 20.302, 20.1103 (2016).

In October 2012, the Veteran filed a petition to reopen his claim.  A September 2013 rating decision reopened the Veteran's claim but denied it on the merits.  The Veteran timely appealed.

Evidence received since the August 1991 denial of the claim includes additional VA treatment records and lay statements from the Veteran, private treatment records, and a July 2013 VA spine examination.  The evidence is new, in that it was not of record at the time of the August 1991 rating decision.  Additionally, the lay statements from the Veteran are material as they provide additional details regarding his reported in-service back injury.  The July 2013 VA examination report is also material as it indicates that the Veteran has a diagnosed lumbar spine disability and addresses whether the Veteran's current diagnoses are related to his military service.  

Accordingly, the Board finds that new and material evidence has been received, and the claim for service connection for a back injury is reopened.  Shade, 24 Vet. App. at 117.  

Service Connection for Varicose Veins of the Scrotum

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  

A November 2008 VA treatment record noted that the Veteran had varicose veins   in his scrotum.  In an April 2014 statement the Veteran stated that his varicose   veins began during service.  The Veteran's November 1960 Report of Medical Examination at separation noted that he had asymptomatic varicose veins of the pampiniform, a finding which was not noted on his December 1957 Report of Medical Examination at enlistment.  There is no evidence indicating that the Veteran's varicose veins of the pampiniform existed prior to acceptance.  

A medical opinion addressing the relationship between the Veteran's varicose veins of the pampiniform and his current varicose veins of the scrotum was not request or otherwise obtained.  Nevertheless, the October 2014 arteries and veins examiner noted that the pampiniform plexus was a network of small veins in the male spermatic cord at the back of the testis. Dorland's Medical Dictionary notes that   the scrotum is composed of skin, the spermatic cord, and testis and that alternative names for the pampiniformis plexus includes the spermatic plexus and the testicularis plexus. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1683-84; 1465 (32nd ed. 2012).  Therefore, resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence         set forth above, that the Veteran's varicose veins of the scrotum were incurred during active service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for varicose veins of the scrotum is warranted.  38 C.F.R. § 3.102 (2016).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back injury is reopened, and to this extent only the appeal is granted.

Entitlement to service connection for varicose veins of the scrotum is granted.


REMAND

The Board finds that further development is necessary prior to appellate review.
The record indicates that there may be outstanding service personnel records. The Veteran reports that, while he was stationed in Korea in 1960, he was given an Article 15 for firing warning shots at an individual climbing the perimeter fence.  He also reports that while stationed in Korea he was jailed and his pay was reduced.  Nevertheless, his service personnel records associated with the claims file do not document any Article 15 or other disciplinary actions.  It is unclear whether the Veteran's entire service personnel file was obtained.  A request for the Veteran's complete personnel file should be made through official sources. 

There are outstanding VA treatment records.  Specifically, an October 28, 2015 VA treatment record indicated that the Veteran had a follow up appointment scheduled   on November 30, 2016.  VA treatment records subsequent to October 28, 2016 have not been associated with the claims file.  Additionally, VA treatment records from January 11, 2007, January 16, 2007, January 4, 2008, October 29, 2008, January 18, 2013, June 30, 2016, August 17, 2016, October 11, 2016, October 18, 2016, October 24, 2016, and November 1, 2016 indicate that non-VA choice-first, fee basis, and non-VA consult reports had been scanned into VistA Imaging.  The aforementioned records have not been associated with the claims file.  On remand, all outstanding VA treatment records must be associated with the claims file.  

With regard to his claim for an acquired psychiatric disorder, on his April 2013 VA Form 21-0781 the Veteran asserted that his PTSD was related, inter alia, to being bitten by a poisonous snake.  A July 4, 1960 service treatment record indicates      that he was bitten by a snake.  As this stressor is corroborated, a VA psychiatric examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Obtain VA treatment records from October 28, 2016 to present, as well as the VistA Imaging records referenced in the from January 11, 2007, January 16, 2007, January 4, 2008, October 29, 2008, January 18, 2013, June 30, 2016, August 17, 2016, October 11, 2016, October 18, 2016, October 24, 2016, and November 1, 2016 VA treatment records, and associate them with the claims file.  If any requested records cannot be obtained, the Veteran should    be notified.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his back, a right hip, varicose veins of the lower extremities,  right shoulder, kidney and psychiatric disability since discharge from service.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran and her representative should be notified.

3.  Take appropriate steps to obtain any outstanding service personnel records through official sources.  In     the event that it is determined that no additional records are available, determine whether further efforts to obtain such records would be futile, and if so, advise the Veteran of the unavailability of additional personnel records.

4.  After the above is completed to the extent possible, schedule the Veteran for a VA PTSD examination.  The claims file must be made available to the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide responses to the following: 

a.  If the Veteran is diagnosed with PTSD, the examiner should indicate the stressor(s) upon which the diagnosis is based.  

b.  For any psychiatric diagnoses other than PTSD or personality disorders, the examiner should state whether it is at least as likely as not (50 percent probability or more) that the diagnosed acquired psychiatric disorder had its onset in service or is otherwise related to military service.

A complete rationale should be provided for all opinions and conclusions expressed.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United     States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


